Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending and are presented for examination on the merits, with Claims 13-15 being withdrawn.

Priority
Applicant's claim for the benefit of Chinese patent application CN201910389837.2 filed 10 May 2019 under 35 U.S.C. 119(a-d) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/02/2020 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Claims 1-12 drawn to an apparatus comprising a cabinet body, human-machine interface, inspection device, and at least one storage component; and

II.	Claims 13-15 drawn to a method comprising receiving a signal, outputting feedback, scanning a package affixed with a label, determining that the package passes security inspection.
2.	Inventions I, and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case the subcombinations have separate limitations, and utility such as indicated by their intended use.  The method may be performed by an apparatus other than Invention I, and the apparatus may perform a method other than Invention II.  See MPEP § 806.05(d). 
There is a search and/or examination burden for the patentably distinct inventions as set forth above because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election will be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the grounds that the inventions from which restriction is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In a telephonic conference on April 14, 2022, attorney of record, Aaron Wininger, Esq., provisionally elected to prosecute Invention I, Claims 1-12.  Affirmation of this election, with or without traverse, must be made by applicant in replying to this Office Action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1- 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. 10,210,474 to Robinson et al. 
With respect to Claim 1, Robinson teaches an apparatus, comprising: a cabinet body (FIGS. 7, 8, bank of lockers) comprising a sending window (FIGS. 7,8; doors) and a chamber (FIGS. 7,8, inside the bank), wherein the sending window is connected with the chamber (FIGS. 7,8), and the sending window is disposed on a surface of the cabinet body (FIGS. 7,8); a human-machine interaction device disposed on the cabinet body for information interaction with a user (FIGS. 7-21); an inspection device (camera, sensor) disposed in the chamber and configured to perform security inspection on a package dropped into the chamber for delivery (FIGS 7,8; col 12, ln 35-50; col 18, ln 30-40), wherein the inspection device has a receiving end and an output end (sensors and scales would define sensing zones and spaces having receiving ends and output ends), and at least part of the receiving end is located within a scope of a forward projection of the sending window (the camera has receiving end in the door or front panel of the locker bank; infrared and other sensors would sense forwardly as well) ; and at least one storage component (each locker) disposed in the chamber and corresponding to the output end to receive the package passing through the inspection device (where the sensing zone or scale does not coextend with the inside of a locker there will be a portion of the space used for sensing and a portion used solely for storing the package).
With respect to Claim 2, Robinson teaches wherein the inspection device comprises a conveying component, a ray component, a detector component, and a weighing component, the conveying component extends from the sending window in a direction towards the storage component (door opening), the ray component and the detector component are used to perform security inspection on the package (infrared would be a ray and detector component, and the weighing component is used to detect a weight of the package (scale). (col. 18, ln 30-40)
With respect to Claim 11, Robinson teaches at least one temporary storage unit, and the temporary storage unit comprises multiple storage compartments for storing items. (FIGS. 7,8, the lockers can be for temporary storing items)
With respect to Claim 12, Robinson teaches wherein the cabinet body is further disposed with any one or combination of multiple package compartments, a lighting indication unit, a video monitor unit, a display unit, a lightning arrester, a signal antenna component, a packaging material storage unit, and a canopy. (FIGS. 7-20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
	Claims 3-10 are rejected under § 103 as being unpatentable over Robinson in view of US 2006/0020366 to Bloom.
	With respect to Claim 3, Robinson teaches multiple storage components (FIGS. 7,8), but fails to expressly teach a package conveying device, wherein the multiple storage components are disposed on the package conveying device, so that the package conveying device is configured to convey the package along a fixed movement trajectory in the cabinet body; wherein a collecting window is further disposed on the surface of the cabinet body, and a forward projection of the collecting window is located within a scope of the movement trajectory of the package.  Disclosing an SmartBin Unit having a display, multiple storage bins, and a scanner port leading into the unit (FIG. 12), Bloom teaches a greater package shipping process that includes a package conveying device (“conveyors” throughout), multiple storage bins disposed on a conveying device (FIGS. 4, 6, 8A), the conveyor being configured to convey a package along a fixed movement trajectory (FIGS, 4, 6, 8A) in a space defined by a body (FIGS. 4,6,8, 8A, 12), a collecting window disposed on a surface of the body (FIG. 6; FIG. 8 (233); FIG. 8A (50); FIG. 12).  Bloom discusses the disadvantages that consumers face with respect to shipping and handling of packages, and the need for more efficient methods of delivery. [0005-06] it would have been obvious to one of ordinary skill in the art to modify Robinson to include these limitations as taught by Bloom, in order to increase efficiency and reduce the disadvantages surrounding shipping and handling packages.
With respect to Claim 4, Robinson fails to expressly teach, but Bloom teaches wherein the package conveying device comprises a conveying track and a bracket (FIGS. 4,6, 8, 8A), the multiple storage components are disposed on the bracket, and the bracket is disposed on the conveying track and drives the storage components to move along the conveying track; wherein the conveying track is a revolving track (FIGS. 3, 4,6,8; “revolving” throughout).  Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation. 
With respect to Claim 5, Robinson fails to expressly teach, but Bloom teaches wherein the package conveying device comprises a foldable bracket ([0150];[0172];[0220];[0227]; [0233]), the foldable bracket comprises multiple telescopic units([0220];[0227];[0233]), the storage components are telescopic storage components, each of the telescopic units is disposed with at least one storage component, and the storage components perform synchronous telescopic movement with the telescopic units ([0150];[0172];[0220]; [0227];[0233]).
With respect to Claim 6, Robinson fails to expressly teach, but Bloom teaches wherein the multiple storage components are storage brackets reciprocating along a first direction, and the multiple storage components are sequentially disposed on the package conveying device along the first direction; wherein the multiple storage components are arranged at different intervals along the first direction. (FIGS. 3,4, 6)  Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation. 
With respect to Claim 7, Robinson fails to expressly teach, but Bloom teaches a first abnormal package window and a first abnormal package channel, wherein: the first abnormal package window is disposed on the surface of the cabinet body, and a forward projection of the first abnormal package window is located within a scope of the first abnormal package channel; the first abnormal package channel extends from the receiving end toward a bottom of the cabinet body, and an abnormal package detected by the inspection device is moved to a region of the first abnormal package window through the first abnormal package channel. ([0189]-[0193], discussing inspection and moving erroneous packages). Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation. 
With respect to Claim 8, Robinson fails to expressly teach, but Bloom teaches a first abnormal package window and a first abnormal package channel, wherein: the first abnormal package window is disposed on the surface of the cabinet body, and a forward projection of the first abnormal package window is located within a scope of the first abnormal package channel; the first abnormal package channel extends from the receiving end toward a bottom of the cabinet body, and an abnormal package detected by the inspection device is moved to a region of the first abnormal package window through the first abnormal package channel. ([0189]-[0193], discussing inspection and moving erroneous packages). Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation.
With respect to Claim 9, Robinson fails to expressly teach, but Bloom teaches a first abnormal package window and a first abnormal package channel, wherein: the first abnormal package window is disposed on the surface of the cabinet body, and a forward projection of the first abnormal package window is located within a scope of the first abnormal package channel; the first abnormal package channel extends from the receiving end toward a bottom of the cabinet body, and an abnormal package detected by the inspection device is moved to a region of the first abnormal package window through the first abnormal package channel. ([0189]-[0193], discussing inspection and moving erroneous packages). Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation.
With respect to Claim 10, Robinson fails to expressly teach, but Bloom teaches wherein the package conveying device comprises a lifting device, the lifting device is disposed between the inspection device and the storage components, the lifting device is configured to reciprocate in a first direction, and the multiple storage components are sequentially disposed on the package conveying device along the first direction (FIGS. 3,4,6,8,8A); wherein the surface of the cabinet body is further disposed with a second abnormal package window, and the lifting device is configured to convey an abnormal package to the second abnormal package window. ([0182-184];[0374], “lift”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/Examiner, Art Unit 3696